Citation Nr: 0107009	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  94-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritic 
pseudarthrosis of the enlarged sacral ala on the right side 
of the L5-S1 junction.

2.  Entitlement to service connection for post-operative 
herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  This case was previously before the Board in 
June 1996, May 1997, and February 2000, at which time it was 
remanded for additional development.  The case is now, once 
more, before the Board for appellate review.

In February 2000, the Board determined that new and material 
evidence had been submitted to reopen the issue of 
entitlement to service connection for a congenital deformity 
of the lumbar spine, and found that the claim was well 
grounded.  Consequently, this issue will be decided on the 
merits.  Thus, the issues of entitlement to service 
connection for arthritic pseudarthrosis of the enlarged 
sacral ala on the right side of the L5-S1 junction, and post-
operative herniated nucleus pulposus are the only issues that 
have been properly developed and certified for appellate 
review by the Board at this time.

The Board notes that the February 2000 determination also 
denied entitlement to service connection for an acquired 
psychiatric disability.  In that decision, the Board ruled in 
the alternative.  Holbrook v. Brown, 8 Vet. App. 91 (1995).  
First, the Board found that new and material evidence had not 
been submitted to reopen the claim.  Next, the Board found 
the claim was not well grounded.  Finally, the Board ruled 
that even if the claim was reopened and well grounded, it was 
fully developed under the duty to assist and would fail on 
the merits because the clear preponderance of the evidence 
was against the claim.  Accordingly, because the claim was 
not solely denied on the basis that it was not well grounded, 
there is no basis to revisit this determination in light of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to his claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  Arthritic pseudarthrosis of the enlarged sacral ala on 
the right side of the L5-S1 junction is congenital in nature, 
and is not shown by the competent and probative evidence of 
record to have permanently increased in severity beyond its 
natural progression during or as a result of service.

4.  Post-operative herniated nucleus pulposus did not have 
its onset in service, and is not related to any incident 
therein.


CONCLUSIONS OF LAW

1.  Arthritic pseudarthrosis of the enlarged sacral ala on 
the right side of the L5-S1 junction was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.306(a) 
(2000).

2.  Post-operative herniated nucleus pulposus was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.309, 3.310 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's service medical records reveals 
that a February 1962 enlistment examination was negative for 
a low back disorder.  In March 1962, the veteran complained 
of low back pain.  An X-rays study revealed normal alignment 
of the lumbar spine with a partial sacralization at L-5, and 
"evidence of arthritic changes between the partially formed 
right transverse process of L-5 and the sacrum."  Mild back 
strain was diagnosed.

An April 1962 report notes a history of an "old" back 
injury, and indicates that the veteran currently experienced 
a wide area of "dull aching."  X-rays of the lumbar spine 
were negative.  A record dated later that month notes that 
the veteran was in the second week of basic combat training, 
and indicates that he reported to sick call with complaints 
of back pain for the fourth time.  A physical examination was 
normal, and X-rays were negative.

During treatment later that month, the veteran reported a 
vague onset of back pain three years earlier, but denied 
experiencing "unusual trauma."  The record notes a 
"variable history of dorsal and lumbar aching."  The 
veteran explained that he was unable to carry his pack due to 
back pain.  A physical examination revealed lumbosacral pain 
without radiation.  There was a full range of motion of the 
spine without pain.  Straight leg raising was negative, deep 
tendon reflexes were intact, and there was no hyperesthesias.  
An X-ray study of the lumbar spine was normal.  The physician 
concluded that there was no orthopedic disease.  The veteran 
was referred to the orthopedic clinic for further evaluation.

A May 1962 report from the orthopedic clinic notes that the 
veteran was in the sixth week of basic combat training.  He 
reported recurrent low back pain over the previous three 
years with no radiation, and denied a history of trauma.  The 
veteran explained that his low back pain occurred after 
prolonged exertion, and with heavy lifting or strong flexion 
of the spine.  A physical examination revealed a full range 
of motion of the spine with no asymmetry, spasm, or 
tenderness.  Straight leg raising was negative, and an 
examination of the lower extremities was normal.  X-rays of 
the lumbosacral spine showed sacralization at L5 (partial) 
with pseudoarthrosis of the left transverse process of L5 
with the sacrum.  The final assessment was backache due to 
pseudoarthrosis with considerable psychological overlay.

The veteran sought treatment for depression in July 1962, and 
was referred to the mental health clinic.  He received 
treatment for anxiety later that month.  The record notes a 
two-month history of crying fits, and some confusion of 
thought.  The diagnostic impression was schizoid personality 
and anxiety.  The veteran received emergency room treatment 
in July 1962, after taking a hand full of aspirin.  He denied 
any suicidal intentions during follow-up treatment the next 
day, and explained that he took 10 aspirin the previous night 
because he wanted to get some rest.

A July 1962 separation examination revealed a normal clinical 
evaluation of the spine, and was negative for a low back 
disability.  In a Report of Medical History form, the veteran 
complained of low back pain, and explained that he received 
private medical treatment for a back injury.  According to 
the "physician's summary and elaboration of all pertinent 
data" section of this form, "pseudo arthritis with 
considerable emotional overlay" was diagnosed following a 
thorough examination of the veteran's back.

A July 1974 chiropractic report notes that the veteran had 
been a patient for two months.  According to the record, X-
rays showed "the articulation between the right transverse 
process of the 5th lumbar vertebra with the right base of the 
sacrum bone completely welded (sacralization) plus chronic 
subluxation of the 4th lumbar vertebra."

Private medical records show outpatient treatment for low 
back pain from July to August 1974.  During July 1974 
treatment, the veteran provided a 12-year history of 
"muscular low back pain," which increased in severity over 
the previous six months.  He explained that his low back pain 
was aggravated by standing and with bed rest.  The veteran 
reported taking Darvon without much relief, and indicated 
that a low back fusion was recommended.  A physical 
examination revealed a "fairly full range of motion except 
there [wa]s pain on extension located in the low back and 
just to the right side of the midline."  Pain was noted on 
palpation of the low back, especially in the S1 area and the 
right para spinal muscles adjacent to S1.  Straight leg 
raising was negative; a popliteal compression test was 
normal; and there was no sensory deficit.  Reflexes were 2+ 
bilaterally, and knee and ankle jerks were equal.  
Measurements of the lower extremities were equal.  X-rays 
brought with the veteran from Mexico showed the possibility 
of a lumbarization of the 1st sacral segment or the 
possibility of sacralization of the 1st lumbar segment, but 
were not of proper quality to make a definitive diagnosis.  
The final assessment was congenital abnormality in low back 
with possible lumbarization of the S1 segment, and postural 
backache.

An August 1974 physical examination revealed a full range of 
motion of the spine with no guarding.  There was no pain on 
palpation of the back.  Reflexes were 1+ bilaterally with 
depressed but equal knee and ankle jerks.  Straight leg 
raising showed hamstring tightness but no radiation of pain.  
Sensory examination showed no deficit.  According to the 
report, an X-ray study of the lumbar spine showed either a 
sacralization of the L5 fragment, or a lumbarization of the 
S1 fragment.  Six lumbar vertebrae were seen on the anterior-
posterior view of the lumbar spine.  The record notes the 
possibility that T12 had a poor residual rib, which appeared 
as a lumbar vertebra.  Subsequent X-rays reportedly showed 
probable lumbarization of the S1 fragment.  There was 
asymmetrical lumbarization, which was much more solid on the 
left with a poor joint formation.  On the right, there was 
more complete differentiation with articulation with the non-
movable 1st sacral segment.  The examiner opined that it was 
obvious from the veteran's X-rays that he had a congenital 
deformity of the lumbar spine or more properly termed, an 
irregularity of vertebral differentiation in the low back.  
He concluded that the inequality of the facet formation 
between the last moveable vertebra and the 1st sacral segment 
could certainly be a cause of facet joint arthritis with 
secondary muscle spasm in the area to prevent excess motion.

The veteran filed a claim of entitlement to service 
connection for "arthritis of the lumbar spine" in April 
1975, indicating that the disability had its onset "three 
weeks after being in service."

A May 1975 private psychiatric report notes treatment for 
depression, severe low back pain, difficulty sleeping, and 
feelings of failure since in June 1974.  The veteran reported 
developing severe low back pain following his enlistment into 
the Army in March 1962.  While his visits to the dispensary 
became quite frequent, no low back disability was found.  The 
veteran noted that his superiors became rather upset with his 
behavior, and began to increase his workload and put more 
pressure on him than on the other inductees.  He believed 
that nobody understood his condition, and soon developed 
nervousness and an inability to sleep.  In addition, his low 
back pain became worse.  Although the veteran dreamed of a 
career in the Army, the situation became so bad that he 
decided to leave the service.  Because he could not get the 
necessary treatment in service, the veteran decided to obtain 
private medical treatment for his low back disability at 
home.  The report notes that while a back disorder was not 
found during service, private medical treatment revealed "an 
obvious congenital deformity" in July 1974.  The physician 
opined that the veteran suffered unnecessarily due to a lack 
of treatment for his low back disorder during service, and 
concluded that service connection was warranted for the 
disability.

A June 1975 Certificate of Attending Physician notes 
treatment for a "congenital deformity of the spine 
(irregularity of vertebra differentiation in the low back)" 
from June 1974 to the present.

In August 1975 correspondence, the veteran's private 
physician indicated that the veteran gave a 3-year history of 
recurring episodes of lumbar and mid-dorsal back pain during 
September 1962 treatment, but denied a history of injury.  He 
reported that the veteran was seen for complaints of 
nervousness and insomnia at periodic intervals between 1962 
and 1965.  While the veteran complained of low back pain 
during this treatment, the physician was "more concerned 
with his mental disturbance than his physical ability."  An 
orthopedic consultation in 1964 revealed that the veteran's 
back pain was not due to any recent injury.  The physician 
explained that a complete study of the back was not performed 
because of the veteran's infrequent visits, and financial 
considerations.

In an August 1976 statement, the veteran agreed that he had a 
congenital back abnormality, but maintained that he should 
have been treated for his back pain during service, rather 
than being told that it was just in his head.

An August 1978 private medical report notes that the 
veteran's congenital spine disorder produced periodic 
episodes of pain, especially with certain kinds of movement.

In October 1982, the veteran submitted various documents in 
support of his claim.  In April 1962 correspondence to his 
mother, the veteran explained that while the (military) 
training was not hard, he was having trouble with his back.  
A July 1962 psychiatric evaluation report indicates that 
repeated medical examinations failed to reveal any actual 
physical disability.  A July 1962 service personnel record 
notes the veteran's complaints of back pain, the lack of an 
organic basis for these complaints, his academic failure, and 
his poor acceptance of discipline.  A letter award indicates 
that the veteran played football in junior high school from 
1955 to 1956.  In a September 1982 statement, the veteran's 
mother reported that her son played football as a child, but 
was not injured.  She explained that while he complained of 
back pain in the 10th grade, it resolved following private 
medical treatment.

A November 1982 statement from the veteran's former employer 
indicates that the veteran was a reliable employee, and 
worked 7 days a week from 1958 to 1960 without missing a day.

VA and private medical records show treatment for low back 
pain from January 1990 to January 1996.  A January 1990 
magnetic resonance imaging (MRI) study of the lumbar spine 
showed a dehydrated disc with bulging space in the central 
area of L4-L5.  The record reflects that the veteran 
underwent a laminectomy in March 1990.  An April 1990 VA 
outpatient treatment record notes an uneventful postoperative 
recovery.  An August 1990 MRI study revealed flattening and 
degeneration of the L4-L5 disc, probably the site of previous 
surgery.

According to a June 1991 VA discharge summary, the veteran 
reported being treated poorly after injuring his back in 
service.  He related that a low back disorder was not 
diagnosed, and indicated that he was told that the pain was 
in his head.  The veteran gave a 13-year history of 
employment with the government, and indicated that he was 
retired medically from this job in 1980.  He reported working 
as a substitute teacher for approximately 4 years, but noted 
that he lost this job secondary to a back injury.  The 
veteran indicated that a workmen's compensation lawsuit was 
pending.  The discharge diagnoses included chronic low back 
pain.

In an October 1992 statement, the veteran reported that he 
"developed a severe lower lumbosacral injury in service," 
and indicated that an operation was performed on his low back 
following his separation from service.

In April 1993, the veteran submitted copies of receipts from 
a drug company showing payment for prescriptions from April 
1963 to January 1965.

During a January 1996 personal hearing, the veteran testified 
that he experienced severe back pain in high school, which 
resolved following conservative treatment.  Transcript (T.) 
at 2.  He reported experiencing "real bad pain" in service 
after bending and moving heavy rocks.  T. at 2.  The veteran 
explained that he sought medical treatment at that time, and 
was told that his back was swollen.  T. at 2.  Although he 
continued to experience low back pain, no disability was 
found.  T. at 2.  The veteran reported sustaining a muscle 
strain in his low back when he picked up a child at work in 
1990.  T. at 2-4.  He explained that he received chiropractic 
treatment from September to March 1990, and indicated that an 
MRI study revealed a bulging disc.  T. at 3-4.  He noted that 
it took an MRI study to confirm that he had a back 
disability.  T. p. 4.  The veteran maintained that he did not 
receive proper medical treatment for his back injury in 
service, and related that medication was prescribed for his 
low back disability shortly after his discharge.  T. at 6.

VA and private medical records show treatment for the 
veteran's low back disability from January 1996 to January 
1997.  An April 1996 CT scan of the lumbar spine showed 
scaring in the posterolateral and anterior aspects of the 
thecal sac at L4-L5, and bilateral nerve root impingement at 
L4-L5.  An April 1996 lumbar myelogram report indicates that 
the extensive indentation demonstrated on the thecal sac 
anteriorly and posteriorly at L4-L5 most probably represented 
the location of the prior disc surgery, and was compatible 
with an advanced degree of spinal stenosis with bilateral 
nerve root impingement.

The veteran submitted various documents in support of his 
claim in June 1996, including college transcripts, school 
awards, medical receipts, and his upgraded discharge.

During a January 1997 travel Board hearing, the veteran 
testified that he initially experienced low back pain in 
service after bending and lifting heavy rocks.  T. at 4-5.  
He explained that he sought medical treatment the following 
day, and was told that the swelling in his back would resolve 
with rest.  T. at 4-5.  The veteran related that although he 
was in "a lot of pain," his physician maintained that there 
was nothing wrong with his back.  T. at 5-6 and 9.  He 
reported that his low back disability continued to increase 
in severity following his separation from service.  T. at 9-
12.  An August 1990 MRI study revealed degeneration of the 
L4-L5 disc, and an April 1996 CT scan of the lumbar spine 
showed scaring in the posterolateral and anterior aspects of 
the thecal sac at L4-L5, and bilateral nerve root impingement 
at L4-L5.  T. at 11-12.

In a May 1997 remand, the Board directed the RO to obtain 
copies of all outstanding medical records identified by the 
veteran.  Consequently, the RO requested that the veteran 
provide additional information regarding post-service 
treatment for his low back disorder later that month.  He 
failed to respond to this request.

A private operative report indicates that an L4-L5 
laminectomy, discectomy, interbody fusion, and spinal 
instrumentation was performed in June 1997.  The discharge 
diagnosis was L4-L5 recurrent disc herniation with spinal 
instability.

In September 1997 correspondence, the veteran reported that 
he pulled a back muscle when he twisted and threw his duffel 
bag into a truck his second day in service.  While he picked 
up heavy rocks a few days later with "no problem," he 
experienced low back pain later that week when he bent down 
during "police call."

An August 1998 report from the veteran's chiropractor 
indicates that the veteran had been under his care for 
conservative management of his low back condition.  The 
chiropractor opined that a congenital variation in the 
veteran's lumbar spine was biomechanically unstable, and 
could lead to premature osteoarthritis, degenerative disc 
lesions, and nerve root irritation.  He concluded that the 
veteran's condition "was aggravated by service related 
activity."

A January 1999 VA orthopedic examination report indicates 
that a moderate amount of symptom embellishment was 
encountered during the course of the interview and review of 
history.  Following a review of the claims folder, the 
physician performed a physical examination.  The diagnostic 
impression was lumbar strain, mild, resolved; degenerative 
disc disease of the lumbar spine, mild, post-operative L4-5 
arthrodesis with instrumentation for herniated nucleus 
pulposus, questionable spinal instability; and enlarged right 
L-5 transverse process with an arthritic pseudoarthrosis.

The examiner noted that while the veteran's current back 
problems were quite significant, "[t]here is no evidence, in 
fact there is evidence to the contrary, that he did not have 
a disc herniation at the time of his original complaint of 
back pain."  He opined that the veteran's "current back 
complaints are related to a significant disc pathology at L4-
5, and that they have no relationship to a twisting type 
injury, throwing a duffel bag onto a truck."  The physician 
concluded that the "pseudoarthrosis and articulation of the 
L5 transverse process, may have caused some mild 
exacerbation, but that process did not result in any surgical 
procedures and it is clear from his military as well as his 
VA history, that he did not experience any discogenic 
pathology at the time of the original injury."

The Board remanded the case to the RO for further development 
in February 2000.  In particular, the Board directed the RO 
to obtain a VA medical opinion regarding whether the 
variously described back pathology can be classified 
medically as an acquired back disability, the product of a 
congenital disease, or the product of a congenital defect.

In May 2000, the RO obtained a medical opinion from the 
physician who performed the January 1999 VA examination.  
Following a review of the claims folder, the examiner 
concluded that the veteran had two back disorders : (1) a 
pseudarthrosis of the enlarged sacral ala on the right side 
of his L5-S1 junction; and (2) a disc herniation and spinal 
segmental instability between L4 and L5, which was surgically 
corrected in 1997.  The physician explained that the enlarged 
sacral ala on the right side of the L5-S1 junction was a 
"congenital defect" that over time developed into a painful 
pseudarthrosis.  He noted that arthritic changes in the 
pseudarthrosis resulted from a mechanical problem related to 
the enlarged sacral ala.  The examiner concluded that this 
was "a completely time-dependent process" that had 
"nothing to do" with the single episode of twisting in 
service.  He explained that "at best," there was a mild 
exacerbation of the veteran's pre-existing congenital defect 
during service that did not persist.  The examiner further 
opined that there was no correlation between the veteran's 
current disc pathology and an injury in service.  He 
explained that because the veteran's disc herniation 
developed approximately 28 years after the twisting injury in 
service, it was either an age-related process, or related to 
other occupational activities.


Analysis

I.  Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, these provisions.  The repeated notices provided by 
the RO as well as the Board's multiple remands have made it 
abundantly clear what evidence the veteran need to submit to 
support his claim.  Specifically, competent medical evidence 
to show incurrence or aggravation of a back disability as a 
result of service.  That the veteran understands this 
requirement is clear from his own submissions of medical 
evidence.  

The RO has obtained all identified records from VA and 
private medical care providers, and there is no indication of 
existing and outstanding Federal Government records or other 
records that have been identified by the claimant.  The RO 
has provided the veteran a VA examination, and there is no 
indication that there is any evidence that could substantiate 
the claim that has not been obtained.  While the veteran 
reported a pending workman's compensation claim in 1991, 
there is no indication it produced a determination or 
additional medical records that could substantiate his claim 
for VA benefits.  Quite the contrary, the whole thrust of 
such a claim is for non-service related disability.  Further, 
given the extreme remoteness of such a claim from the time of 
service, the nature of the congenital defect that is the 
underlying disability in this case, and the mass of other 
medical evidence of record, both from service and the period 
far more proximate to service, the Board finds it far beyond 
any reasonable probability that such evidence could 
substantiate, rather than undermine, the claim for VA 
compensation benefits.  In addition to and apart from these 
reasons, as the Board interprets the VCAA, the law speaks of 
an obligation to seek additional evidence to substantiate the 
claim.  It therefore places a heavy burden on VA to pursue 
positive evidence to support the claim.  It does not place 
the same legal burden on VA to pursue negative evidence to 
refute the claim.  Accordingly, while the RO has not sent 
notice as set forth in (3) above describing how the tasks of 
developing the record are allocated, it has gone beyond this 
requirement by actually obtaining all the evidence that could 
substantiate the claim.  In light of all of these 
considerations, the Board finds that it is not prejudicial to 
the veteran to proceed to adjudicate the claim on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection Claim

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.

The presumption of sound condition attaches where there has 
been an induction examination in which the later complained-
of disability was not detected.  38 U.S.C.A. § 1111 (West 
1991 & Supp. 2000); Verdon v. Brown, 8 Vet. App. 529 (1996); 
38 C.F.R. § 3.304(d).

The provisions of 38 C.F.R. § 3.303(c) exclude congenital 
defects from consideration for service connection: 
"congenital or developmental defects, . . . are not diseases 
or injuries within the meaning of applicable legislation."  
VA's General Counsel, in a precedent opinion binding on the 
VA under 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5 (2000), 
reasoned that the term "disease" in 38 U.S.C.A. §§ 1110 and 
1131 and the term "defect" in 38 C.F.R. § 3.303(c) are 
mutually exclusive, and concluded that service connection may 
be granted for diseases, but not defects, of a congenital, 
developmental, or familial origin.  VAOPGCPREC 82-90 
(originally issued as VAOPGCPREC 1-85).

The General Counsel opinion advised that when a disease is of 
a congenital nature, VA adjudicators are justified in finding 
that such disease pre-existed service, but that in cases 
where the disease is first manifest in service, guidance from 
medical authorities may be necessary regarding the actual 
time of inception.  Id.  Typically in these cases, 
entitlement to service connection should turn on the question 
of whether manifestations of the disease in service 
constituted "aggravation" of the condition.  That question 
must be resolved by applying the same stringent legal 
standards that are applicable in cases involving acquired 
disabilities.  Monroe v. Brown, 4 Vet. App. 513 (1993).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.306(a) (2000).  It is the 
Secretary's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

A "lasting worsening of the condition"--that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  See Routen v. 
Brown, 10 Vet. App. 183, 189 (1997) (Steinberg, J., 
dissenting); Degmetich, 104 F. 3d at 1331-33 (holding that VA 
compensation cannot be awarded for a disability that existed 
in the past but no longer exists even if that disability was 
service-connected); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  For the purposes 
of section 1110 of this title, and subject to the provisions 
of section 1113 of this title, in the case of any veteran who 
served for ninety days or more during a period of war and a 
chronic disease, including arthritis, becomes manifest to a 
degree of ten percent or more within one year from the date 
of separation from such service, such disease shall be 
presumed to have been incurred in or aggravated by such 
service notwithstanding there is no record of evidence of 
such disease during the period of service.  38 U.S.C.A. § 
1101, 1110, 1112, 1113, 1133 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.307, 3.309 (2000).

A.  Arthritic Pseudarthrosis of the 
Enlarged Sacral Ala on the 
Right Side of the L5-S1 Junction

The Board first notes that the presumption of soundness 
attached to the veteran insofar as no diagnosis of a back 
disorder was shown at service entrance.  However, that 
presumption has been overcome by clear and unmistakable 
evidence in the form of an opinion obtained from a VA medical 
professional who had access to and cited review of the 
veteran's relevant medical history.  See  38 U.S.C.A. §§ 
1111, 1137 (West 1991 & Supp. 2000); 38 C.F.R. § 3.304(b) 
(2000).  After reviewing the entire claims folder in May 
2000, the physician who performed the January 1999 VA 
examination explained that the enlarged sacral ala on the 
right side of the L5-S1 junction was a "congenital defect" 
that over time developed into a painful pseudarthrosis.  He 
noted that arthritic changes in the pseudarthrosis resulted 
from a mechanical problem related to the enlarged sacral ala.  
The examiner concluded that this was "a completely time-
dependent process" that had "nothing to do" with the 
single episode of twisting in service.

The veteran has argued against this conclusion.  However, the 
record does not reflect that he possesses a recognized degree 
of medical knowledge that would render his opinions on 
medical diagnoses or causation, to include any opinions as to 
the nature or onset of arthritic pseudarthrosis of the 
enlarged sacral ala on the right side of the L5-S1 junction, 
competent.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

An August 1974 private treatment record indicates that the 
veteran had a "congenital deformity" of the lumbar spine, 
which was more properly termed "an irregularity of the 
vertebral differentiation in the low back."  The physician 
concluded that this congenital deformity "could certainly be 
a cause of facet joint arthritis with secondary muscle spasm 
in the area to prevent excess motion."  In an August 1998 
report, the veteran's chiropractor opined that a "congenital 
variation" in the lumbar spine was biomechanically unstable, 
and could lead to premature osteoarthritis, degenerative disc 
lesions, and nerve root irritation.  He concluded that the 
veteran's condition "was aggravated by service related 
activity."

The Board concludes that the veteran's arthritic 
pseudarthrosis of the enlarged sacral ala on the right side 
of the L5-S1 junction is a "defect" and not a disease, thus 
falling outside the situation contemplated by VAOPGCPREC 67-
90, 82-90, and rather being a congenital defect for which 
service connection is precluded by law.  While the veteran's 
private physician and chiropractor have suggested that 
service connection is warranted for his low back disorder, 
both acknowledged that the disability was congenital in 
nature.  The Board finds the language used by the 
chiropractor in August 1998 terming the disorder of the 
lumbar spine as "congenital variation" is synonymous with 
the term congenital defect used by the VA examiner.  

Even assuming arguendo that the veteran's arthritic 
pseudarthrosis of the enlarged sacral ala on the right side 
of the L5-S1 junction is a "disease," the record contains a 
clear and probative medical opinion negating any aggravation 
of the disability during service.  In May 2000, the VA 
examiner concluded that "at best," there was a mild 
exacerbation of the veteran's pre-existing congenital defect 
during service that did not persist.

The Board finds the May 2000 VA opinion to be more probative 
than the opinion offered by the veteran's chiropractor.  The 
VA physician reviewed the claims file in its entirety, 
including the August 1998 chiropractic report, and concluded 
that there was no aggravation of the veteran's low back 
disorder during service.  The Board finds that this opinion 
is entitled to great probative weight, as it is based upon a 
full review of the record, and it is supported by a 
rationale.

By contrast, the August 1998 chiropractic opinion appears to 
be based on a history provided by the veteran.  The weight of 
a medical opinion is diminished where that opinion is based 
on an inaccurate factual premise or an examination of limited 
scope.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. 
Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Further, the opinion is highly ambiguous as 
to whether there was any permanent aggravation of the 
veteran's "congenital variation" during service, or a 
"lasting worsening of the condition."  See Routen, 10 Vet. 
App. at 189 (Steinberg, J., dissenting); Degmetich, 104 F. 3d 
at 1331-33; see also Verdon, 8 Vet. App. at 538; Falzone, 8 
Vet. App. at 402.  As such, the August 1998 chiropractic 
opinion is entitled to far less, if any, probative weight.  
It is indeed arguable that there really is no competent 
medical evidence of record contrary to the May 2000 VA 
opinion.

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Here, the 
preponderance of the competent and probative evidence of 
record shows that arthritic pseudarthrosis of the enlarged 
sacral ala on the right side of the L5-S1 junction is a 
congenital defect that was not aggravated by service.  
Accordingly, service connection is denied.

B.  Post-operative Herniated Nucleus Pulposus

As noted above, the veteran's service medical records show 
treatment for mild back strain in 1986.  X-ray studies of the 
lumbar spine in March, April and May 1962 were negative for 
disc pathology, and a July 1962 separation examination 
revealed a normal clinical evaluation of the spine.

The evidence of record details a continuity of low back 
complaints and findings subsequent to the veteran's 
separation from service, and reflects that he sustained a 
work-related back injury in 1990.  Several back disabilities 
were diagnosed on VA examination in January 1999, including 
post-operative herniated nucleus pulposus.  The examiner 
commented that "[t]here is no evidence, in fact there is 
evidence to the contrary, that he did not have a disc 
herniation at the time of his original complaint of back 
pain."  He opined that the veteran's "current back 
complaints are related to a significant disc pathology at L4-
5, and that they have no relationship to a twisting type 
injury, throwing a duffel bag onto a truck."  In a May 2000 
supplemental opinion, the physician reiterated that there was 
no correlation between the veteran's current disc pathology 
and an injury in service.  He explained that because the 
veteran's disc herniation developed approximately 28 years 
after the injury in service, it was either an age-related 
process, or related to other post-service occupational 
activities.

The Board finds that the opinions reached by the VA examiner 
are entitled to great probative weight, as they are based 
upon a full review of the record, an examination, and are 
supported by a rationale.  There is no competent medical 
evidence of record contrary to these opinions.  In view of 
the foregoing, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of service 
connection for post-operative herniated nucleus pulposus.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  As such, 
the provisions of 38 U.S.C.A. § 5107(b) are not for 
application in this case.


ORDER

Entitlement to service connection for arthritic 
pseudarthrosis of the enlarged sacral ala on the right side 
of the L5-S1 junction is denied.

Entitlement to service connection for post-operative 
herniated nucleus pulposus is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

